                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA,

       Plaintiffs,                                   Case No.: 8:21-cv-00391-VMC-SPF

v.

TOBIAS BACANER, M.D.,
TOBIAS & JILL BACANER
REVOCABLE TRUST;
THEODORE FERGUSON, II;
TIMOTHY FERGUSON;
PARAGON COMMUNITY
HEALTHCARE, INC.; and
COBALT PHARMACY, INC.

      Defendants.
__________________________________________/

     DEFENDANTS’ UNOPPOSED MOTION TO CONTINUE HEARING ON
       UNITED STATES OF AMERICA’S MOTION FOR PRELIMINARY
                          INJUNCTION

       COME NOW Defendants, THEODORE FERGUSON, II, TIMOTHY

FERGUSON and PARAGON COMMUNITY HEALTHCARE, INC., (hereinafter

the “Paragon Defendants”) by and through undersigned counsel, and move this Court

pursuant to Local Rule 3.08 to continue the hearing scheduled for April 6, 2021 at

10:00 a.m. on Plaintiff, UNITED STATES OF AMERICA’S Motion for Preliminary

Injunction. As grounds therefore Defendant states:

       1.     On February 19, 2021 , the United States filed its Motion for Preliminary

Injunction [Doc. 3].
      2.      Plaintiff’s Motion for Preliminary Injunction was served to the Paragon

Defendants, along with the complaint, summons and exhibits, by substitute service

according to the filed Affidavit of Service [Doc. 9].

      3.      The Defendants filed an Unopposed Motion for Enlargement of time to

Respond to the Complaint [Doc. 28], which was granted by an Order dated March 23,

2021 [Doc 32], giving Defendants until April 9, 2021 to respond to the Complaint.

      4.      The parties have been discussing possible stipulations to resolve the

preliminary injunction issue. These discussions have resulted in the submission of

stipulation to the Court on regarding Tobias Bacaner and Tobias & Jill Bacaner

Revocable Trust [Doc 34] and Cobalt Pharmacy, Inc. [Doc. 35].

      5.      Counsel for the Paragon Defendants will be filing a request for

evidentiary hearing on the United States of America’s Motion for Preliminary

Injunction.

      6.      Counsel for the Paragon Defendants has scheduling conflicts with this

hearing time as follows:

           a. Undersigned counsel has been retained as Arbitrator in the matter of

              Joseph N. Perlman, P.A. vs. Evercore Trust Company, N.A., Successor Trustee

              of the Marjorie E. Larson Irrevocable Trust Agreement of 1989, (Case No. 20-

              CA-004476, Division C) pending in the Circuit Court of the Thirteenth

              Judicial Circuit. This matter has been set since at least February 10, 2021

              and has already been rescheduled once before.
           b. Undersigned counsel is currently scheduled for a hearing on Defendant,

              Chintan Desai, M.D.’s Motion to Disqualify Holland & Knight on April

              6, 2021 at 2:30 p.m. in State Farm Mutual Automobile Insurance Company,

              And State Farm Fire And Casualty Company vs. Robert Lewin, D.C., 1-800-

              411-PAIN Referral Service, LLC, Path Medical, LLC, Path Medical Center

              Holdings, Inc., David Cheesman, D.O., Chintan Desai, M.D., Ralph Marino,

              M.D., Tie Qian, M.D., Roger Ramos, M.D., Donald Thomas III, M.D., Nelson

              Vazquez, M.D., Michael Wilensky, M.D., Brittany Chong, D.C., Ronald

              Golden, D.C., William Kurzbuch, D.C., Frank Lassiter, D.C., Adam Lewis,

              D.C., Dheeraj Manocha, D.C., Lisa Nerbonne, D.C., Kieron Parchment, D.C.,

              Joseph Sefick, D.C., and Sarah Vleko, D.C., Case No. 8:20-cv-02428-VMC-

              TGW. Counsel has filed a Motion to Continue this hearing as well.

      7.      Counsel for the United States of America has indicated that they are not

available for a hearing in this matter until the week of April 26, 2021, Counsel for the

Paragon Defendants is available during that week as well.

      8.      Pursuant to Local Rule 3.01(g), the undersigned counsel certifies that he

has conferred with counsel for Plaintiff, who does not object to the relief sought herein.

      WHEREFORE, Defendants, THEODORE FERGUSON, II, TIMOTHY

FERGUSON and PARAGON COMMUNITY HEALTHCARE, INC., respectfully

request the Court enter an Order continuing the hearing in this matter until the week

of April 26, 2021.
Dated:   March 28, 2021


                          Respectfully Submitted,

                          SISCO-LAW

                          /s/ Dale R. Sisco___
                          Dale R. Sisco
                          dsisco@sisco-law.com
                          Florida Bar No. 559679
                          Dominic A. Isgro
                          disgro@sisco-law.com
                          Florida Bar No. 113318
                          1110 N. Florida Avenue
                          Tampa, FL 33602
                          (813) 224-0555
                          (813) 221-9736 Facsimile
                          Counsel for Defendants Theodore Ferguson, II,
                          Timothy Ferguson, Paragon Community
                          Healthcare, Inc. and Cobalt Pharmacy, Inc.
                CERTIFICATE RE: E-FILING AND E-SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

filed electronically with the Clerk of Court utilizing Florida Court’s E-Filing Portal

system and in compliance with Florida Rules of Judicial Administration 2.515 and

2.516(3) March 28, 2021, which will automatically transmit an electronic copy to:

LINDSAY SAXE GRIFFIN
Assistant United States Attorney
Florida Bar No. 72761
400 N. Tampa Street
Suite 3200
Tampa, FL 33602
lindsay.griffin@usdoj.gov

SCOTT B. DAHLQUIST
THOMAS S. ROSSO
Trial Attorney/Consumer Protection Branch
US Dept. of Justice
P.O. Box 386
Washington, D.C. 20044
Scott.B.Dahlquist@usdoj.gov
thomas.s.rosso@usdoj.gov


RONALD P. HANES
P. MATTHEW LUKA
Trombley & Hanes, P.A.
707 N. Franklin Street
10th Floor
Tampa, FL 33602
rhanes@trombleyhaneslaw.com
mluka@trombleyhaneslaw.com


                                              /s/ Dale R. Sisco___
                                              Attorney
